UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1442



NORRIS G. DILLAHUNT,

                Plaintiff - Appellant,

          v.


JOHNNIE CLARK; CITY OF NEW BERN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:07-cv-00097-H)


Submitted:   August 21, 2008                 Decided:   August 25, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norris G. Dillahunt, Appellant Pro Se. Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, PA, New Bern, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Norris G. Dillahunt appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    Dillahunt v.

Clark, No. 4:07-cv-00097-H (E.D.N.C. March 19, 2008).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                                2